195 F.2d 440
BENIOFF,v.WYMAN et al.
No. 13075.
United States Court of Appeals, Ninth Circuit.
March 11, 1952.

W. M. Pinney, Jr., San Francisco, Cal.  (Guernsey Carson, San Francisco, Cal., of counsel), for appellant.
Dinkelspiel & Dinkelspiel, Jacobs, Blanckenburg & May, and James M. Conners, all of San Francisco, Cal., for appellee.
Before MATHEWS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
Appellant, Fred Benioff, filed a petition under Chapter 11, Sec. 301-399 of the Bankruptcy Act, 11 U.S.C.A. §§ 701-799.  The proceeding was referred to Burton J. Wyman, one of the referees in bankruptcy for the Northern District of California.  Thereafter appellant petitioned the District Court to refer the case to another referee.  See Secs. 22, sub. b and 302 of the Bankruptcy Act, 11 U.S.C.A. §§ 45, sub. b, 702.  From an order denying the petition appellant has appealed.  The petition was addressed to the District Court's discretion.  The record shows no abuse of that discretion.  Accordingly, the order is affirmed.